[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR VISITATION (119.00)
The court has listened to the testimony of Carol Bond and Jeffrey Bond and the testimony of Ms. Hamilton who is the co-director of the Child Sexual Abuse Clinic, Yale New Haven Hospital. She is a doctoral candidate. She comes es to this case with substantial and high qualifications in the area of child sexual abuse. Her curriculum vitae introduced as Plaintiff's Exhibit A, gives a slice of her professional career. It was CT Page 6896 abundantly clear from her testimony that she believes the incidents of sexual abuse of the father on the daughter, did take place. She made two recommendations as follows:
1. That the father not have visitation while the study is continuing.
2. That there be phone contact allowed once per week for a period of time not to exceed fifteen (15) minutes.
This court understands both the father and the mother's position in this court, but it is compelled to follow the recommendations of the professional. The professional set forth on the record, reasons she believed that these procedures were appropriate.
The court is also mindful of the fact that this case has been scheduled for trial on September 26th. It is also clear from the testimony that the father's visitation during July was one visit. That during the month of June it would have been Sunday visitation with perhaps one Sunday missed. During the month of May it was all Sundays except for Mother's Day and during April it probably was all Sundays. He did not keep a diary and could not give precise testimony. The court however in balancing the amount of visitation that he has had, with the best interest of the child, has decided that the only independent testimony in this case is that of Ms. Hamilton and the court therefore follows her recommendations as follows:
1. The husband shall not have visitation with the minor child, Alexandra Michelle Bond born January 26, 1988 until the study is complete and/or further order of the court.
2. That the father may make one (1) phone call per week to Alexandra, not to exceed fifteen (15) minutes in length. It is recommended that the phone can be on a Sunday afternoon.
KARAZIN, J.